At the May Term, 1935, Alamance Superior Court, the defendant herein, William Long, alias Buster Long, was tried upon indictment charging him with the murder of one Sam Minor on 11 January, 1935. The jury for their verdict say the defendant is "guilty of murder in the first degree." Whereupon, it was adjudged that the defendant suffer death by electrocution.
From the judgment thus entered, the defendant gave notice of appeal to the Supreme Court and was allowed to prosecute same in forma pauperis. The clerk certifies that nothing has been done towards perfecting the appeal; that the time for serving statement of case has expired; and that no extension of time for filing same has been recorded in his office. S. v.Pressley, post, 300.
The motion of the Attorney-General to docket and dismiss the appeal will be allowed on authority of S. v. McLeod, ante, 54, and cases there cited.
Appeal dismissed.